The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This Action is in response to communications filed 8/25/2022.
Claims 16, 19 and 20 are amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Response to Arguments
Applicant`s arguments filed August 25, 2022 have been fully considered but they are not persuasive.
As per independent claim 1, with respect to prior art, Applicant argued that Yu fails to teach or suggest, "that a central processing unit (CPU) of the computing device exclusively reads data from, and writes data to, the DRAM.",where applicant argued that no portion of Yu describes any such exclusive interface with the DRAM. In fact, given the connection between the smart-storage switch ctlr and the flash mem, it would appear that Yu teaches away from this recitation as it includes a direct path between flash memory and a controller and thus fails to teach or suggest any sort of exclusive writing of data to the DRAM. However, Yu teaches where the FIG. 3 is a memory map which is an Endurance Translation Layer (ETL) showing various types of data stored in SSS DRAM buffer 20. The firmware of Smart-Storage Switch controller 40 uses the ETL to manage the interaction of DRAM and Flash Memory, at power up, normal operation and power down. Temp area 140 in SSS DRAM buffer 20 stores temporary files that are identified by SSS controller 40 reading the file extension in the FDB/FAT that is stored in FAT area 158 or FDB area 160 such that the SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Also, DRAM interface 12 reads and writes data in SSS DRAM buffer 20 while multi-channel flash interface 14 programs data pages and erases blocks in flash memory 30, which is organized into several channels. Native Command Queue (NCQ) manager 34 may re-order host commands from host 100 and manage the queue of host commands received through host interface 16. The manager loads host commands into a command queue where writes are re-ordered and combined to reduce flash writes. Further, Temporary files 112 from different host requests are merged into pages by sector grouping processor 18. The size of the data chunks may be a page, a sector, or a partial sector, or various combinations. This smaller granularity is especially useful for temporary files as it allows for greater packing efficiency, especially with smaller files (Column 5, lines 35-67, Column 6, lines 1-54 and Column 8, lines 1-13; FIGs.1 and 3). Further pending specification recites “The CPU reads from and writes exclusively to the logical flash while writes and reads to the flash memory are controlled exclusively by the solid state drive” where “The logical flash includes an independent controller and a segment of volatile memory. The logical flash is configured to implement all the functions of a flash controller such that the central processing unit (CPU) thinks it is reading and writing to flash, when it is actually reading and writing to logical flash.” (Paragraph 0034), so in light of the specification, Yu teaches “Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30” (Column 6, lines 3-8) to correspond to the claimed limitations where the CPU reads from and writes exclusively the independent controller and the segment of the volatile memory.
As per independent claim 8, with respect to prior art, Action argued that Yu fails to teach or suggest, "determining, from a logical record (LR) table stored in a memory manager of the SSD controller, whether the logical block address maps to a location on dynamic random access memory (DRAM) or a location on flash memory." (Claim 8). In rejecting this portion of the claim, the Action cites to various portions of Yu that describes "a partial block being over-written." (See Action, p. 9). Specifically, the Action quotes express recitations from Yu that describe such a partial block being over-written. However, Applicant respectfully submits that writing over a partial block is not at all the same as determining whether an LBA maps to DRAM or flash memory. In fact, this portion of Yu fails to teach or suggest any sort of mapping between LBAs and locations on DRAM or flash memory. Consequently, for at least this reason, the rejection of claim 8 and its dependent claims should be reconsidered and withdrawn. However, Yu teaches the host overwrites pages 10-99, but does not write pages 0-9 and 100-127. The new host data for pages 10-99 over-write the old page data in SSS DRAM buffer 20. These pages are marked as dirty since pages 10-99 in flash memory 30 are stale data. When the dirty data in SSS DRAM buffer 20 is to be copied to flash memory 30, pages 0-9 from physical block BLK2 are copied to pages 0-9 of physical block BLK55. Likewise, dirty pages 10-99 with new host data are copied from SSS DRAM buffer 20 to pages 10-99 in physical block BLK55 in flash memory 30. Pages 100-127 from physical block BLK2 are copied to pages 100-127 of physical block BLK55. This logical block's storage in SSS DRAM buffer 20 may now be used for a different logical block since the old block's data is now stored in physical block BLK55 for all pages 0-127. The mapping table entry for this logical block is changed to point to physical block BLK55 rather than to BLK2(Column 6, lines 1-23, Column 7, lines 53-67, Column 8, lines 1-13 and Column 11, lines 28-67; FIGs.1 and 4A-B). Yu further teaches “partial mapping table in ETL of the DRAM buffer has entries for only 1 of N sets of mapping tables. The other N-1 sets are stored in flash memory and fetched into the DRAM buffer when a partial mapping table miss occurs” (Column 4, lines 32-35) and where “device controller manages the interleaving of data to one die of one chip in each channel, and manages the mapping table entries to track the LBA to PBA mapping” (Column 10, lines 9-11). Further, Applicant argued that Yu fails to teach or suggest, "when the logical block address maps to a pointer in the DRAM, executing the command in the DRAM based on the mapping, while preventing access of the computing device to flash memory of the SSD.". However, Yu teaches where temp manager 44 identifies temporary files from host 100, such as by reading the file extension in the FDB for host data being written. Temp data (which has a file extension of .tmp, .temp., etc.) is stored in SSS DRAM buffer 20 and prevented from being stored in flash memory 30. The temp data can be discarded depending on policy, such as based on time elapsed (Column 6, lines 33-39).
As per claim 7, Applicant argued that the Action fails to address the express recitations of the claim which explicitly references data access "at full interface speed", which is not taught or suggested by the present cited sections of Yu. In fact, this portion of Yu does not teach or suggest any data access speed. However, Pending specification recites “use of DRAM logical flash simulates flash behavior, allows all flash commands to be handled at full interface speeds” (Paragraphs 0034 and 0102), where Yu teaches where the multi-channels controller structure, each channel may have its own data write cache 154. Writing stripe-ready units simultaneously to each flash memory channel can maximize the flash memory interface speed (Column 10, lines 12-16).
As per claim 2, Applicant argued that Yu and Huang fail to teach or suggest, "a non-volatile memory express (NVMe) controller to receive commands from the computing device to access the SSD." (Claim 2). As described above, the NVMe controller is a controller specific to the NVMe protocol. In rejecting this recitation, the Action cites generally to the operation of Yu's "super-endurance flash drive" wherein "[h]ost data from the host interface 16 [which] is sent to Smart Storage Switch (SSS) controller 40." (Yu, col. 6, lines 1-4). However, there is no reference at all to the NVMe protocol or an NVMe controller. However, Huang teaches that a block diagram of a logic view of the SSD system 100 is shown. The SSD system includes multiple SSD modules. Each SSD module has an AHCI/NVMe controller inside the BIU 110, shared system memory buffer 410, and dedicated NVM. Each SSD module appears to the system as a SATA or NVMe SSD. The SSD system supports virtualization and RAID features. Referring to FIG. 3, a block diagram of a system memory bus interface unit 110 is shown. The BIU 110 includes a DDR3/DDR4 device controller 120, and an AHCI/NVMe controller 130. The DDR3/DDR4 device controller 120 is used to buffer and interpret CMD/ADDR, and send it to the AHCI/NVMe controller 130 and data interconnect module 310. The DDR3/DDR4 device controller 120 also controls the data transfer to and from the AHCI/NVMe controller 130 and data interconnect module 310. The AHCI/NVMe controller 130 performs the functions as specified by the AHCI Specification or the NVMe Specification (Paragraphs 0003, 0026-027, 0060; FIGs 1-3).
Further, Applicant argued that Yu fails to teach or suggest, "a command block to receive and store the commands, wherein a command includes a logical block address and a command word." and "a memory manager to manage data transfer into and out of the DRAM based on a mapping between the logical block address of the command and a pointer to a location in the DRAM". However, Yu teaches where the multi-channel flash interface 14 programs data pages and erases blocks in flash memory 30, which is organized into several channels. Native Command Queue (NCQ) manager 34 may re-order host commands from host 100 and manage the queue of host commands received through host interface 16. The manager loads host commands into a command queue where writes are re-ordered and combined to reduce flash writes (Column 6, lines 31-39).
 Further Yu teaches where the host overwrites pages 10-99, but does not write pages 0-9 and 100-127. The new host data for pages 10-99 over-write the old page data in SSS DRAM buffer 20. These pages are marked as dirty since pages 10-99 in flash memory 30 are stale data. When the dirty data in SSS DRAM buffer 20 is to be copied to flash memory 30, pages 0-9 from physical block BLK2 are copied to pages 0-9 of physical block BLK55. Likewise, dirty pages 10-99 with new host data are copied from SSS DRAM buffer 20 to pages 10-99 in physical block BLK55 in flash memory 30. Pages 100-127 from physical block BLK2 are copied to pages 100-127 of physical block BLK55. This logical block's storage in SSS DRAM buffer 20 may now be used for a different logical block since the old block's data is now stored in physical block BLK55 for all pages 0-127. The mapping table entry for this logical block is changed to point to physical block BLK55 rather than to BLK2(Column 6, lines 1-23, Column 7, lines 53-67, Column 8, lines 1-13 and Column 11, lines 28-67; FIGs.1 and 4A-B). Yu further teaches “partial mapping table in ETL of the DRAM buffer has entries for only 1 of N sets of mapping tables. The other N-1 sets are stored in flash memory and fetched into the DRAM buffer when a partial mapping table miss occurs” (Column 4, lines 32-35) and where “device controller manages the interleaving of data to one die of one chip in each channel, and manages the mapping table entries to track the LBA to PBA mapping” (Column 10, lines 9-11).
11. As per claim 4, Applicant argued that Yu fails to teach or suggest, " wherein multiple flash die are written to in parallel". However, Yu teaches where the multi-channels controller structure, each channel may have its own data write cache 154. Writing stripe-ready units simultaneously to each flash memory channel can maximize the flash memory interface speed (Column 10, lines 12-16).
12. As per claim 14, Applicant argued that Yu/Calvert fails to teach or suggest, "initiating another sequential write on the first flash die" "when data remains in the buffer and the write on the first flash die has terminated". However, Calvert teaches that the flash memory interfaces 28-1 to 28-N may send write commands to their respective flash memories 25-1 to 25-N substantially in parallel via the respective channels. In addition, during the time a flash memory interface 28-1 to 28-N waits for the corresponding flash memory 25-1 to 25-N to complete a write command after transferring data for the write command from the data cache to the corresponding flash memory 25-1 to 250-N, other flash memory interfaces 28-1 to 28-N may transfer data for other write commands from the data cache to corresponding flash memories 25-1 to 25-N. The parallel write operations among the plurality of flash memories 25-1 to 25-N results in faster write times and maximizes the write performance of the flash array 22 (Paragraphs 0046-0048, 0050-0051 and 0060-0065; FIGs 1 and 4).
13. As per claim 16, Applicant argued that the cited references fail to teach or suggest, "data is stripe written into the flash die," "a non-volatile memory express (NVMe) controller to receive and format commands to access the SSD," and the SSD controller "to translate the logical block address from the computing device into internal locations corresponding to either the DRAM or the flash memory". Examiner relies on a newley cited reference to teache the limitations.
Second, the cited references fail to teach or suggest, wherein "reads and writes to DRAM are checked to determine if the data is in DRAM or has been transferred to the flash memory." (Claim 16). Third, the cited references fail to teach or suggest wherein "the DRAM reports data stored thereon is stored in the flash memory." (Claim 16).  However, Yu teaches where the the data write from host 100 will write into data in buffer 152 first, then after processing by the controller such as compression, it will write to data write cache 154, then write to flash memory 30. In the case of a large quantity of data continuously writing from host 100, writes to flash memory 30 will be the bottleneck. The data will be continuous writes into data write cache 154 until it is full, then the flow from data in buffer 152 to data write cache 154 will be stopped. If data in buffer 152 is also full, then the host will be notified to stop the traffic (Column 9, lines 21-42; FIGs 1 and 3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

US Patent 11,037,625
Instant Application 17/243,031
1. A solid state drive (SSD) comprising:
dynamic random access memory (DRAM);
a DRAM buffer;
flash memory;
a solid state drive (SSD) controller configured to: 
translate a logical block address (LBA) from a computing device into internal locations corresponding to either the DRAM or the flash memory; 
write data to the flash memory from the DRAM independently of received commands from the computing device, wherein:
data writes are sent to block tables as well as the DRAM buffer; and
when more than half the DRAM buffer has been used, a set of completely written blocks are moved to the flash memory in a stripe fashion to free up the DRAM such that any LBA to be updated creates a new block for that LBA and data is stored in the DRAM to provide new data to be mixed with already written flash data; and
a peripheral component interconnect express (PCIe) bus configured to connect the SSD to a computing device such that a central processing unit (CPU) of the computing device exclusively reads data from, and writes data to, the DRAM; and a power circuit configured to:
provide, following power down, power to the computing device to facilitate stripe writing the data to the flash memory; and
copy internal registers to the flash memory, wherein responsive to power being restored, the flash memory is stripe read and the DRAM and internal registers are restored, freeing the flash memory for a subsequent power down.
1. A solid state drive (SSD) comprising: dynamic random access memory (DRAM); 

flash memory; 
a solid state drive (SSD) controller; 

















and a peripheral component interconnect express (PCle) bus to connect the SSD to a computing device such that a central processing unit (CPU) of the computing device exclusively reads data from, and writes data to, the DRAM, 












wherein the SSD controller writes data to the flash memory from the DRAM independently of received commands from the computing device
8. A method, comprising:
receiving from a computing device, a command to access a solid state drive (SSD), 

wherein the command includes a logical block address (LBA) and a command word;
formatting the command via a non-volatile memory express (NVMe) controller;
storing the command in a command block of an SSD controller;
translating the LBA from the computing device into internal locations corresponding to either a dynamic random access memory (DRAM) or a flash memory;
determining, from a logical record (LR) table stored in a memory manager of the SSD controller, whether the logical block address maps to a location on (DRAM) or a location on the flash memory; and
when the logical block address maps to a pointer in the DRAM, executing the command in the DRAM based on the mapping, while preventing access of the computing device to flash memory of the SSD;
writing data to the flash memory from the DRAM independently of received commands from the computing device, wherein:
data writes are sent to block tables as well as a DRAM buffer; and
when more than half the DRAM buffer has been used, a set of completely written blocks are moved to the flash memory in a stripe fashion to free up the DRAM such that any LBA to be updated creates a new block for that LBA and data is stored in the DRAM to provide new data to be mixed with already written flash data;
providing, following power down, power to the computing device to facilitate stripe writing the data to the flash memory; and
copying internal registers to the flash memory, wherein responsive to power being restored, the flash memory is stripe read and the DRAM and internal registers are restored, freeing the flash memory for a subsequent power down.
8.  A method, comprising: receiving from a computing device, a command to access a solid state drive (SSD), 

wherein the command includes a logical block address and a command word; storing the command in a command block of an SSD controller; determining, from a logical record (LR) table stored in a memory manager of the SSD controller, 








whether the logical block address maps to a pointer to a location on dynamic random access memory (DRAM); and when the logical block address maps to a pointer in the DRAM, executing the command in the DRAM based on the mapping, while preventing access of the computing device to flash memory of the SSD.  
16. A solid state drive (SSD) comprising:
dynamic random access memory (DRAM);
a DRAM buffer;
flash memory comprising:
multiple flash die;
at least one flash interface controller configured to buffer data to be written to a subset of the multiple flash die from the DRAM; and
a flash controller per flash interface controller and paired with a flash die, the flash controller configured to manage data access into and out of the flash die, wherein the data is stripe written into the flash die,
a peripheral component interconnect express (PCIe) bus coupling the SSD to a computing device; and
a solid state drive (SSD) controller comprising:
a non-volatile memory express (NVMe) controller configured to receive and format commands to access the SSD;
a command block configured to receive and store the commands, wherein a command includes a logical block address (LBA) and a command word, wherein the SSD controller is to translate the logical block address LBA from the computing device into internal locations corresponding to either the DRAM or the flash memory;
a memory manager configured to manage data transfer into and out of the DRAM based on a mapping between the logical block address LBA of the command and a pointer to a location in the DRAM;
a logical flash controller configured to manage data transfer between the SSD and the computing device; and
a power circuit configured to:
provide, following power down, power to the computing device to facilitate stripe writing the data to the flash memory; and
copy internal registers to the flash memory, wherein responsive to power being restored, the flash memory is stripe read and the DRAM and internal registers are restored, freeing the flash memory for a subsequent power down
wherein:
	the solid state controller is configured to:
 translate the LBA from a computing device into internal locations corresponding to either the DRAM or the flash memory; 
write data to the flash memory from the DRAM independently of received commands from the computing device, wherein:
data writes are sent to block tables as well as the DRAM buffer; and
when more than half the DRAM buffer has been used, a set of completely written blocks are moved to the flash memory in a stripe fashion to free up the DRAM such that any LBA to be updated creates a new block for that LBA and data is stored in the DRAM to provide new data to be mixed with already written flash data;
less than all writes to the SSD are written to the flash memory; 
reads and writes to the DRAM are checked to determine if the data is in the DRAM or has been transferred to the flash memory; and
the DRAM reports data stored thereon is stored in the flash memory.
16. A solid state drive (SSD) comprising: dynamic random access memory (DRAM); 

flash memory comprising: 
multiple flash die;
 at least one flash interface controller to buffer data to be written to a subset of the multiple flash die from the DRAM; 

and a flash controller per flash interface controller and paired with a flash die to manage data access into and out of the flash die, a peripheral component interconnect express (PCle) bus coupling the SSD to a computing device; 


and a solid state drive (SSD) controller comprising: 
a non-volatile memory express (NVMe) controller to receive commands to access the SSD; 
a command block to receive and store the commands, wherein a command includes a logical block address and a command word; a memory manager to manage data transfer into and out of the DRAM based on a mapping between the logical block address of the  command and a pointer to a location in the DRAM; a logical flash controller to manage data transfer between the SSD and the computing device; wherein less than all writes to the SSD are written to the flash memory.  


Claims 1-20 , showing claims 1, 8 and 16 as examples, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, showing claims 1, 8 and 16 as examples, of U.S. Patent 11,037,625.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 1-20 in the application 17/243,031 recites substantially all the limitations of the method of claims 1-20 in U.S. Patent 11,037,625 respectively. Although the claims in the conflicting applications/patents do not expressly disclose wherein the SSD controller writes data to the flash memory from the DRAM independently of received commands from the computing device, Yu discloses this limitation in [(Column 5, lines 35-67, Column 6, lines 1-54 and Column 8, lines 1-13; FIGs.1 and 3)]; where modifying the US patent 11,037,625  to have the newly limitations needed as taught by Yu would provide the benefits of ["reduces flash wear " (Column 5, lines 35-67, Column 6, lines 1-54 and Column 8, lines 1-13; FIGs.1 and 3)].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim also recites “a non-volatile memory express (NVMe) controller to receive and format commands to access the SSD, where it is unclear how the commands are formatted and what the format of the commands is. Claim further recites “wherein the SSD controller is to translate the logical block” where it is unclear if the SSD controller is performing the function of translation of it is intended use is to translate the logical block without performing the translation operation.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a) as being unpatentable over Yu (US 8,959,280 hereinafter referred to as Yu)
As per independent claim 1, Yu discloses a solid state drive (SSD) comprising: dynamic random access memory (DRAM); flash memory; a solid state drive (SSD) controller [(Column 5, lines 35-67 and Column 6, lines 1-54; FIGs.1 and 3) wherein Yu teaches FIG. 1 is a block diagram of a super-endurance flash drive using low-endurance flash memory. Host 100 and Backup power 41 provides power to host 100 when the main power source fails, enabling host 100 to send critical data from DRAM 10 to Solid-State Drive (SSD) 102 or to a hard disk when power fails. If SSS DRAM 20 of flash memory device 102 is large enough, a portion of it can be partitioned as a drive which can be directly accessed by SEED 11. Second, SEED 11 can use the host CPU to perform tasks such as compression/decompression, and encryption/decryption. SSD 102 has host interface 16, which communicates with host 100 using a bus such as a PCIe, SATA, or Universal-Serial-Bus (USB), Thunderbolt, eMMC, iSSD, etc. Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Other kinds of data, such as paging files from host 100 are cached in SSS DRAM buffer 20, but when no additional space is available in SSS DRAM buffer 20, older paging files are cast out to flash memory 30 at an application of the server system. Likewise the flash file system for SSD 102 is cached in SSS DRAM buffer 20 but maintained in flash memory 30 to correspond to the claimed limitation]; and a peripheral component interconnect express (PCle) bus to connect the SSD to a computing device such that a central processing unit (CPU) of the computing device exclusively reads data from, and writes data to, the DRAM [(Column 5, lines 35-67, Column 6, lines 1-54 and Column 8, lines 1-13; FIGs.1 and 3) wherein Yu teaches FIG. 1 is a block diagram of a super-endurance flash drive using low-endurance flash memory. SSD 102 has host interface 16, which communicates with host 100 using a bus such as a PCIe, SATA, or Universal-Serial-Bus (USB), Thunderbolt, eMMC, iSSD, etc. Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Also, DRAM interface 12 reads and writes data in SSS DRAM buffer 20 while multi-channel flash interface 14 programs data pages and erases blocks in flash memory 30, which is organized into several channels. Native Command Queue (NCQ) manager 34 may re-order host commands from host 100 and manage the queue of host commands received through host interface 16. The manager loads host commands into a command queue where writes are re-ordered and combined to reduce flash writes. Further, Temporary files 112 from different host requests are merged into pages by sector grouping processor 18. The size of the data chunks may be a page, a sector, or a partial sector, or various combinations. This smaller granularity is especially useful for temporary files as it allows for greater packing efficiency, especially with smaller files. These temporary files are stored in temporary file zone 113 in DRAM. These temporary files are not backed up to flash memory 30. When temporary file zone 113 is nearly full, the size of the zone is enlarged, or older temporary files may be deleted or over-written. Thus writes to flash memory 30 are avoided for temporary files. This reduces flash wear to correspond to the claimed limitation], wherein the SSD controller writes data to the flash memory from the DRAM independently of received commands from the computing device [(Column 9, lines 21-30, Column 6, lines 1-54, Column 7, lines 53-67 and Column 8, lines 1-13; FIGs.1 and 3) wherein wherein the SSD controller writes data to the flash memory from the DRAM independently of received commands from the computing device]. 
As per dependent claim 7, Yu discloses in which data access to the DRAM is implemented at full interface speed [(Column 5, lines 35-67, Column 6, lines 1-54 and Column 8, lines 1-13; FIGs.1 and 3) wherein Yu teaches FIG. 1 is a block diagram of a super-endurance flash drive using low-endurance flash memory. SSD 102 has host interface 16, which communicates with host 100 using a bus such as a PCIe, SATA, or Universal-Serial-Bus (USB), Thunderbolt, eMMC, iSSD, etc. Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Also, DRAM interface 12 reads and writes data in SSS DRAM buffer 20 while multi-channel flash interface 14 programs data pages and erases blocks in flash memory 30, which is organized into several channels. Native Command Queue (NCQ) manager 34 may re-order host commands from host 100 and manage the queue of host commands received through host interface 16. The manager loads host commands into a command queue where writes are re-ordered and combined to reduce flash writes. Further, Temporary files 112 from different host requests are merged into pages by sector grouping processor 18. The size of the data chunks may be a page, a sector, or a partial sector, or various combinations. This smaller granularity is especially useful for temporary files as it allows for greater packing efficiency, especially with smaller files. These temporary files are stored in temporary file zone 113 in DRAM. These temporary files are not backed up to flash memory 30. When temporary file zone 113 is nearly full, the size of the zone is enlarged, or older temporary files may be deleted or over-written. Thus writes to flash memory 30 are avoided for temporary files. This reduces flash wear to correspond to the claimed limitation].
As per independent claim 8, Yu discloses a method, comprising: receiving from a computing device, a command to access a solid state drive (SSD) [(Column 5, lines 35-67 and Column 6, lines 1-54; FIGs.1 and 3) wherein Yu teaches FIG. 1 is a block diagram of a super-endurance flash drive using low-endurance flash memory. Host 100 and Backup power 41 provides power to host 100 when the main power source fails, enabling host 100 to send critical data from DRAM 10 to Solid-State Drive (SSD) 102 or to a hard disk when power fails. If SSS DRAM 20 of flash memory device 102 is large enough, a portion of it can be partitioned as a drive which can be directly accessed by SEED 11. Second, SEED 11 can use the host CPU to perform tasks such as compression/decompression, and encryption/decryption. SSD 102 has host interface 16, which communicates with host 100 using a bus such as a PCIe, SATA, or Universal-Serial-Bus (USB), Thunderbolt, eMMC, iSSD, etc. Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Other kinds of data, such as paging files from host 100 are cached in SSS DRAM buffer 20, but when no additional space is available in SSS DRAM buffer 20, older paging files are cast out to flash memory 30 at an application of the server system. Likewise the flash file system for SSD 102 is cached in SSS DRAM buffer 20 but maintained in flash memory 30 to correspond to the claimed limitation], wherein the command includes a logical block address and a command word; storing the command in a command block of an SSD controller [(Column 6, lines 24-32, Column 8, lines 14-24, Column 7, linesColumn 8, lines 1-13, Colum 11, 37-50 and Column 12, lines 25-43; FIGs.1, 2A-C and 5) wherein Yu teaches  Data split manager 109 looks up the LBA of each host request and determines which host requests are to data in temporary file directories. Host requests to data in a paging area of memory may also be included with temporary files 112. Other host requests to non-temporary directories are split off as non-temp files 110. Non-temp files 110 are processed by page grouping processor 22 which groups pages from different host requests into flash blocks. This non-temp file data is stored in data write cache 111, in a non-temp-file area of DRAM. When data write cache 111 is nearly full, blocks of data are castout and written to flash memory 30. Temporary files 112 from different host requests are merged into pages by sector grouping processor 18. The size of the data chunks may be a page, a sector, or a partial sector, or various combinations. This smaller granularity is especially useful for temporary files as it allows for greater packing efficiency, especially with smaller files. These temporary files are stored in temporary file zone 113 in DRAM. These temporary files are not backed up to flash memory 30. When temporary file zone 113 is nearly full, the size of the zone is enlarged, or older temporary files may be deleted or over-written. Thus writes to flash memory 30 are avoided for temporary files, and when the dirty data in SSS DRAM buffer 20 is to be copied to flash memory 30, pages 0-9 from physical block BLK2 are copied to pages 0-9 of physical block BLK55. Likewise, dirty pages 10-99 with new host data are copied from SSS DRAM buffer 20 to pages 10-99 in physical block BLK55 in flash memory 30. Pages 100-127 from physical block BLK2 are copied to pages 100-127 of physical block BLK55. This logical block's storage in SSS DRAM buffer 20 may now be used for a different logical block since the old block's data is now stored in physical block BLK55 for all pages 0-127. The mapping table entry for this logical block is changed to point to physical block BLK55 rather than to BLK2. All of old physical block BLK2 can then be garbage collected and queued up for erasure, bad block detection, and re-use. This reduces flash wear to correspond to the claimed limitation]; determining, from a logical record (LR) table stored in a memory manager of the SSD controller, whether the logical block address maps to a pointer to a location on dynamic random access memory (DRAM); and when the logical block address maps to a pointer in the DRAM, executing the command in the DRAM based on the mapping [(Column 6, lines 1-23, Column 7, lines 53-67, Column 8, lines 1-13 and Column 11, lines 28-67; FIGs.1 and 3) wherein Yu teaches FIGS. 4A-B show a partial block being over-written. In FIG. 4A, the host had previously written all pages 0-127 in a block. All 128 pages were first stored in SSS DRAM buffer 20, and later copied to physical block BLK2 flash memory 30. Later, the host overwrites pages 10-99, but does not write pages 0-9 and 100-127. The new host data for pages 10-99 over-write the old page data in SSS DRAM buffer 20. These pages are marked as dirty since pages 10-99 in flash memory 30 are stale data. When the dirty data in SSS DRAM buffer 20 is to be copied to flash memory 30, pages 0-9 from physical block BLK2 are copied to pages 0-9 of physical block BLK55. Likewise, dirty pages 10-99 with new host data are copied from SSS DRAM buffer 20 to pages 10-99 in physical block BLK55 in flash memory 30. Pages 100-127 from physical block BLK2 are copied to pages 100-127 of physical block BLK55. This logical block's storage in SSS DRAM buffer 20 may now be used for a different logical block since the old block's data is now stored in physical block BLK55 for all pages 0-127. The mapping table entry for this logical block is changed to point to physical block BLK55 rather than to BLK2. All of old physical block BLK2 can then be garbage collected and queued up for erasure, bad block detection, and re-use to correspond to the claimed limitation], while preventing access of the computing device to flash memory of the SSD [(Column 5, lines 35-67, Column 6, lines 1-54 and Column 8, lines 1-13; FIGs.1 and 3) wherein Yu teaches FIG. 1 is a block diagram of a super-endurance flash drive using low-endurance flash memory. SSD 102 has host interface 16, which communicates with host 100 using a bus such as a PCIe, SATA, or Universal-Serial-Bus (USB), Thunderbolt, eMMC, iSSD, etc. Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Also, DRAM interface 12 reads and writes data in SSS DRAM buffer 20 while multi-channel flash interface 14 programs data pages and erases blocks in flash memory 30, which is organized into several channels. Native Command Queue (NCQ) manager 34 may re-order host commands from host 100 and manage the queue of host commands received through host interface 16. The manager loads host commands into a command queue where writes are re-ordered and combined to reduce flash writes. Further, Temporary files 112 from different host requests are merged into pages by sector grouping processor 18. The size of the data chunks may be a page, a sector, or a partial sector, or various combinations. This smaller granularity is especially useful for temporary files as it allows for greater packing efficiency, especially with smaller files. These temporary files are stored in temporary file zone 113 in DRAM. These temporary files are not backed up to flash memory 30. When temporary file zone 113 is nearly full, the size of the zone is enlarged, or older temporary files may be deleted or over-written. Thus writes to flash memory 30 are avoided for temporary files. This reduces flash wear to correspond to the claimed limitation]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu in view of Huang et al. (US PGPUB 2013/0086311) (hereinafter ‘Huang’).
As per dependent claim 2, Yu discloses wherein the SSD controller comprises: a non-volatile memory controller to receive commands from the computing device to access the SSD [(Column 5, lines 35-67, Column 6, lines 1-54 and Column 8, lines 1-13; FIGs.1 and 3) wherein Yu teaches SSD 102 has host interface 16, which communicates with host 100 using a bus such as a PCIe, SATA, or Universal-Serial-Bus (USB), Thunderbolt, eMMC, iSSD, etc. Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Other kinds of data, such as paging files from host 100 are cached in SSS DRAM buffer 20, but when no additional space is available in SSS DRAM buffer 20, older paging files are cast out to flash memory 30 at an application of the server system. Likewise the flash file system for SSD 102 is cached in SSS DRAM buffer 20 but maintained in flash memory 30. Various tables and buffers are stored in SSS DRAM buffer 20, as are spare and swap management tables or files. These tables in SSS DRAM buffer 20 may be caches of larger tables that are maintained in flash memory 30, such as system and bad block tables, logical-to-physical address mapping tables, or other kinds of mapping or system tables. Since portions of flash memory 30 will wear over time, there is over-provisioning of flash memory 30. The Spare/Swap area in DRAM buffer 20 provides extended over-provisioning of flash memory 30 to correspond to the claimed limitation]; a command block to receive and store the commands, wherein a command includes a logical block address and a command word [(Column 6, lines 24-32, Column 8, lines 14-24, Column 7, linesColumn 8, lines 1-13, Colum 11, 37-50 and Column 12, lines 25-43; FIGs.1, 2A-C and 5) wherein Yu teaches  Data split manager 109 looks up the LBA of each host request and determines which host requests are to data in temporary file directories. Host requests to data in a paging area of memory may also be included with temporary files 112. Other host requests to non-temporary directories are split off as non-temp files 110. Non-temp files 110 are processed by page grouping processor 22 which groups pages from different host requests into flash blocks. This non-temp file data is stored in data write cache 111, in a non-temp-file area of DRAM. When data write cache 111 is nearly full, blocks of data are castout and written to flash memory 30. Temporary files 112 from different host requests are merged into pages by sector grouping processor 18. The size of the data chunks may be a page, a sector, or a partial sector, or various combinations. This smaller granularity is especially useful for temporary files as it allows for greater packing efficiency, especially with smaller files. These temporary files are stored in temporary file zone 113 in DRAM. These temporary files are not backed up to flash memory 30. When temporary file zone 113 is nearly full, the size of the zone is enlarged, or older temporary files may be deleted or over-written. Thus writes to flash memory 30 are avoided for temporary files, and when the dirty data in SSS DRAM buffer 20 is to be copied to flash memory 30, pages 0-9 from physical block BLK2 are copied to pages 0-9 of physical block BLK55. Likewise, dirty pages 10-99 with new host data are copied from SSS DRAM buffer 20 to pages 10-99 in physical block BLK55 in flash memory 30. Pages 100-127 from physical block BLK2 are copied to pages 100-127 of physical block BLK55. This logical block's storage in SSS DRAM buffer 20 may now be used for a different logical block since the old block's data is now stored in physical block BLK55 for all pages 0-127. The mapping table entry for this logical block is changed to point to physical block BLK55 rather than to BLK2. All of old physical block BLK2 can then be garbage collected and queued up for erasure, bad block detection, and re-use. This reduces flash wear to correspond to the claimed limitation]; a memory manager to manage data transfer into and out of the DRAM based on a mapping between the logical block address of the command and a pointer to a location in the DRAM [(Column 11, lines 28-67, Column 7, lines 53-67 and Column 8, lines 1-13; FIGs.1 and 3) wherein Yu teaches FIGS. 4A-B show a partial block being over-written. In FIG. 4A, the host had previously written all pages 0-127 in a block. All 128 pages were first stored in SSS DRAM buffer 20, and later copied to physical block BLK2 flash memory 30. Later, the host overwrites pages 10-99, but does not write pages 0-9 and 100-127. The new host data for pages 10-99 over-write the old page data in SSS DRAM buffer 20. These pages are marked as dirty since pages 10-99 in flash memory 30 are stale data. When the dirty data in SSS DRAM buffer 20 is to be copied to flash memory 30, pages 0-9 from physical block BLK2 are copied to pages 0-9 of physical block BLK55. Likewise, dirty pages 10-99 with new host data are copied from SSS DRAM buffer 20 to pages 10-99 in physical block BLK55 in flash memory 30. Pages 100-127 from physical block BLK2 are copied to pages 100-127 of physical block BLK55. This logical block's storage in SSS DRAM buffer 20 may now be used for a different logical block since the old block's data is now stored in physical block BLK55 for all pages 0-127. The mapping table entry for this logical block is changed to point to physical block BLK55 rather than to BLK2. All of old physical block BLK2 can then be garbage collected and queued up for erasure, bad block detection, and re-use to correspond to the claimed limitation]; a logical flash controller to manage data transfer between the SSD and the computing device [(Column 5, lines 35-67, Column 6, lines 1-54, Column 7, lines 52-67 and Column 8, lines 1-13; FIGs.1, 2 and 3) wherein Yu teaches DRAM interface 12 reads and writes data in SSS DRAM buffer 20 while multi-channel flash interface 14 programs data pages and erases blocks in flash memory 30, which is organized into several channels. Native Command Queue (NCQ) manager 34 may re-order host commands from host 100 and manage the queue of host commands received through host interface 16. The manager loads host commands into a command queue where writes are re-ordered and combined to reduce flash writes. Temp manager 44 identifies temporary files from host 100, such as by reading the file extension in the FDB for host data being written. Temp data (which has a file extension of .tmp, .temp., etc.) is stored in SSS DRAM buffer 20 and prevented from being stored in flash memory 30. The temp data can be discarded depending on policy, such as based on time elapsed, capacity allocated to temp data, etc. or power off/loss to correspond to the claimed limitation]; at least one flash interface controller to buffer data to be written to multiple flash die from the DRAM; and a flash controller per flash interface controller paired with a flash die to manage data access into and out of the flash die [(Column 5, lines 35-67, Column 6, lines 1-54, Column 9, lines 43-67 and Column 10, lines 1-16; FIGs.1 and 3) wherein Yu teaches In a multi-channel controller structure, the device controller may write data which is arranged as multiple pages (the number of the multiple may be equivalent to the multi-channel) from data write cache 154 to flash in a stripe-ready unit when castout to best utilize the flash interface bandwidth. For each device controller it consists of the number of channels C, each channel has a number F of flash chips attached, each chip has D dies in a stack, and each die has P planes. The stripe size is set to be F*D*P pages. The stripe depth is set to C*F*D*P pages. The device controller selects the data from data write cache 154 and writes the data to the selected stripes of flash memory 30, then updates related mapping table entries with corresponding PBA address. Each channel has only one bus, so only one die can be accessed. F*D dies will be interleaved to share the bus to maximize the utilization of the bus. The size of the stripe-ready unit can be C or up to C*F*D*P pages. An Endurance Translation Layer (ETL) method increases endurance of a flash memory that has a low specified erase-cycle lifetime. A flash memory interface has a multiple of buses for channels; each channel has a multiple of flash chips; each chip has a multiple of dies, and each die has multiple planes. All channels can be accessed at the same time. All dies in the same channel cannot be accessed at the same time; only one die in the same channel can be accessed at a time. Another die in a channel can be accessed when the other die is being written or read. Interleaving writing or reading can increase the performance of flash access. A data write cache is stored in the DRAM buffer and managed by the controller according to a policy. When the dirty data in the data write cache is greater than the stripe-ready unit, the device controller manages the dirty data and writes to the flash memory through the flash memory interface. The device controller manages the distribution of data to each channel of flash memory. The device controller manages the interleaving of data to one die of one chip in each channel, and manages the mapping table entries to track the LBA to PBA mapping. In other alternate designs, in a multi-channels controller structure, each channel may have its own data write cache 154. Writing stripe-ready units simultaneously to each flash memory channel can maximize the flash memory interface speed to correspond to the claimed limitation]. 
Yu does not appear to explicitly disclose a non-volatile memory express (NVMe) controller to receive commands from the computing device to access the SSD.
However, Huang discloses a non-volatile memory express (NVMe) controller to receive commands from the computing device to access the SSD [(Paragraphs 0003, 0026-027, 0060; FIGs 1-3) where the present invention of Huang teaches that a block diagram of a logic view of the SSD system 100 is shown. The SSD system includes multiple SSD modules. Each SSD module has an AHCI/NVMe controller inside the BIU 110, shared system memory buffer 410, and dedicated NVM. Each SSD module appears to the system as a SATA or NVMe SSD. The SSD system supports virtualization and RAID features. Referring to FIG. 3, a block diagram of a system memory bus interface unit 110 is shown. The BIU 110 includes a DDR3/DDR4 device controller 120, and an AHCI/NVMe controller 130. The DDR3/DDR4 device controller 120 is used to buffer and interpret CMD/ADDR, and send it to the AHCI/NVMe controller 130 and data interconnect module 310. The DDR3/DDR4 device controller 120 also controls the data transfer to and from the AHCI/NVMe controller 130 and data interconnect module 310. The AHCI/NVMe controller 130 performs the functions as specified by the AHCI Specification or the NVMe Specification to correspond to the claimed limitation]. 
Yu and Huang are analogous art because they are from the same field of endeavor of memory and storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Huang before him or her, to modify the apparatus of Yu to include the NVMe controller of Huang because it will enhance data write performance.
The motivation for doing so would be to provide [allowing latency problems to be significantly reduced on the server where the application is run. The problem with PCIe SSDs is that they require space in the server and can cause potential cooling problems. They also consume not insignificant amounts of power; consume CPU cycles to gain maximum performance (Paragraph 0005 by Huang)].
Therefore, it would have been obvious to combine Yu and Huang to obtain the invention as specified in the instant claim.
As per dependent claim 3, Yu discloses wherein the at least one flash interface controller comprises multiple flash interface controllers [(Column 5, lines 35-67, Column 6, lines 1-54 and Column 8, lines 1-13; FIGs.1 and 3) wherein Yu teaches FIG. 1 is a block diagram of a super-endurance flash drive using low-endurance flash memory. SSD 102 has host interface 16, which communicates with host 100 using a bus such as a PCIe, SATA, or Universal-Serial-Bus (USB), Thunderbolt, eMMC, iSSD, etc. Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Also, DRAM interface 12 reads and writes data in SSS DRAM buffer 20 while multi-channel flash interface 14 programs data pages and erases blocks in flash memory 30, which is organized into several channels. Native Command Queue (NCQ) manager 34 may re-order host commands from host 100 and manage the queue of host commands received through host interface 16. The manager loads host commands into a command queue where writes are re-ordered and combined to reduce flash writes. Further, Temporary files 112 from different host requests are merged into pages by sector grouping processor 18. The size of the data chunks may be a page, a sector, or a partial sector, or various combinations. This smaller granularity is especially useful for temporary files as it allows for greater packing efficiency, especially with smaller files. These temporary files are stored in temporary file zone 113 in DRAM. These temporary files are not backed up to flash memory 30. When temporary file zone 113 is nearly full, the size of the zone is enlarged, or older temporary files may be deleted or over-written. Thus writes to flash memory 30 are avoided for temporary files. This reduces flash wear to correspond to the claimed limitation].
As per dependent claim 4, Yu discloses wherein multiple flash die are written to in parallel [(Column 5, lines 35-67, Column 6, lines 1-54 and Column 8, lines 1-13; FIGs.1 and 3) wherein Yu teaches FIG. 1 is a block diagram of a super-endurance flash drive using low-endurance flash memory. SSD 102 has host interface 16, which communicates with host 100 using a bus such as a PCIe, SATA, or Universal-Serial-Bus (USB), Thunderbolt, eMMC, iSSD, etc. Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Also, DRAM interface 12 reads and writes data in SSS DRAM buffer 20 while multi-channel flash interface 14 programs data pages and erases blocks in flash memory 30, which is organized into several channels. Native Command Queue (NCQ) manager 34 may re-order host commands from host 100 and manage the queue of host commands received through host interface 16. The manager loads host commands into a command queue where writes are re-ordered and combined to reduce flash writes. Further, Temporary files 112 from different host requests are merged into pages by sector grouping processor 18. The size of the data chunks may be a page, a sector, or a partial sector, or various combinations. This smaller granularity is especially useful for temporary files as it allows for greater packing efficiency, especially with smaller files. These temporary files are stored in temporary file zone 113 in DRAM. These temporary files are not backed up to flash memory 30. When temporary file zone 113 is nearly full, the size of the zone is enlarged, or older temporary files may be deleted or over-written. Thus writes to flash memory 30 are avoided for temporary files. This reduces flash wear to correspond to the claimed limitation].
As per dependent claim 5, Yu discloses wherein the SSD controller further comprises a DRAM controller to manage data access to the DRAM [(Column 5, lines 35-67, Column 6, lines 1-54 and Column 8, lines 1-13; FIGs.1 and 3) wherein Yu teaches FIG. 1 is a block diagram of a super-endurance flash drive using low-endurance flash memory. SSD 102 has host interface 16, which communicates with host 100 using a bus such as a PCIe, SATA, or Universal-Serial-Bus (USB), Thunderbolt, eMMC, iSSD, etc. Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Also, DRAM interface 12 reads and writes data in SSS DRAM buffer 20 while multi-channel flash interface 14 programs data pages and erases blocks in flash memory 30, which is organized into several channels. Native Command Queue (NCQ) manager 34 may re-order host commands from host 100 and manage the queue of host commands received through host interface 16. The manager loads host commands into a command queue where writes are re-ordered and combined to reduce flash writes. Further, Temporary files 112 from different host requests are merged into pages by sector grouping processor 18. The size of the data chunks may be a page, a sector, or a partial sector, or various combinations. This smaller granularity is especially useful for temporary files as it allows for greater packing efficiency, especially with smaller files. These temporary files are stored in temporary file zone 113 in DRAM. These temporary files are not backed up to flash memory 30. When temporary file zone 113 is nearly full, the size of the zone is enlarged, or older temporary files may be deleted or over-written. Thus writes to flash memory 30 are avoided for temporary files. This reduces flash wear to correspond to the claimed limitation].
As per dependent claim 6, Yu discloses wherein the flash interface controller maps the logical block address to locations on corresponding flash die [(Column 5, lines 35-67, Column 6, lines 1-54 and Column 8, lines 1-13; FIGs.1 and 3) wherein Yu teaches FIG. 1 is a block diagram of a super-endurance flash drive using low-endurance flash memory. SSD 102 has host interface 16, which communicates with host 100 using a bus such as a PCIe, SATA, or Universal-Serial-Bus (USB), Thunderbolt, eMMC, iSSD, etc. Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Also, DRAM interface 12 reads and writes data in SSS DRAM buffer 20 while multi-channel flash interface 14 programs data pages and erases blocks in flash memory 30, which is organized into several channels. Native Command Queue (NCQ) manager 34 may re-order host commands from host 100 and manage the queue of host commands received through host interface 16. The manager loads host commands into a command queue where writes are re-ordered and combined to reduce flash writes. Further, Temporary files 112 from different host requests are merged into pages by sector grouping processor 18. The size of the data chunks may be a page, a sector, or a partial sector, or various combinations. This smaller granularity is especially useful for temporary files as it allows for greater packing efficiency, especially with smaller files. These temporary files are stored in temporary file zone 113 in DRAM. These temporary files are not backed up to flash memory 30. When temporary file zone 113 is nearly full, the size of the zone is enlarged, or older temporary files may be deleted or over-written. Thus writes to flash memory 30 are avoided for temporary files. This reduces flash wear to correspond to the claimed limitation].

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yu, as applied to claims 8 above, and further in view of Moritoki et al. (US PGPUB 2012/0017033) (hereinafter ‘Moritoki’).
As per dependent claim 9, Yu teaches the method of claim 8.
Yu does not appear to explicitly disclose wherein: the command is a read command; and the method further comprises: determining from the LR table, with the memory manager, if data associated with the command word is stored in DRAM; when the data associated with the command word is stored in DRAM, transferring the data from the DRAM to the computing device; and when the data associated with the command word is not stored in DRAM:   sending the command word to a flash interface controller; determining at the flash interface controller a location on the flash memory where the data is stored; and transferring the data from the flash memory to the computing device.
However, Moritoki discloses wherein: the command is a read command; and the method further comprises: determining from the LR table, with the memory manager, if data associated with the command word is stored in DRAM; when the data associated with the command word is stored in DRAM, transferring the data from the DRAM to the computing device [(Paragraphs 0044, 0049, 0067, 0100-0104, 01110; FIGs 1 and 12) where the present invention of Moritoki teaches that in the case in which the MP receives a read command from the HOST 101 via the CHA 111, the MP judges whether a cache hit has been executed or not. In the case in which a cache hit has been executed, the data (the read data) according to the read command is read from not the HDD 105 but the CMPK 0 or the CMPK 1, and is transmitted to the HOST 101. The "cache hit" means that the data (the read data) that has been stored into an area (an area in the LU) that is specified by the read source information that is included in the received read command (for instance, information that includes the LUN and the LBA) exists in the CMPK 0 or the CMPK 1. In accordance with the present embodiment, one of the double write data exists in the SSD x, and the other exists in the DRAM x. In general, the I/O performance of the DRAM x is more excellent as compared with that of the SSD x. Consequently, in the present embodiment, to suppress the throughput degradation for the processing of the read command, the read data is read from the DRAM x in principle, and is read from the SSD x with the exception (in the case in which one of the CMPK 0 and the CMPK 1 is blocked for instance). Moreover, in the present embodiment, data that can be the read data is distributed to the DRAM 0 and the DRAM 1 (for instance, the area 03 and the area 13). Consequently, it can be expected that a concentration of read to one DRAM is prevented to correspond to the claimed limitation]; and when the data associated with the command word is not stored in DRAM: sending the command word to a flash interface controller; determining at the flash interface controller a location on the flash memory where the data is stored; and transferring the data from the flash memory to the computing device [(Paragraphs 0044, 0049, 0067, 0100-0104, 0110; FIGs 1 and 12) where the present invention of Moritoki teaches that CHA 111 is an interface device that is coupled to a host device (HOST) 101. The CHA 111 receives an I/O command (a write command or a read command) provided with the I/O (Input/Output) destination information from the HOST 101, and transmits the received I/O command to any of the plurality of MPPKs 121. For instance, the I/O destination information includes an ID of a logical storage device (for instance, a LUN (Logical Unit Number)) and an address of an area for the logical storage device (for instance, an LBA (Logical Block Address)). The HOST 101 is a computer in general and that FIG. 12 shows a cache management table of a CMPK x.  A cache management table 1201 includes a device type, an address, a host address, and an attribute for every sub area. The device type indicates whether a memory that includes a sub area is the DRAM or the SSD. The address is an address of a sub area (an address of the DRAM x or the SRAM x). The host address is an address of an area that stores data that has been stored into a sub area. More specifically, the host address indicates to which area (LBA) of the LU and from which HOST 101 the data that has been stored into the sub area is stored for instance. In the case in which the data that has been stored into the sub area is the read data, the host address corresponds to an address of a read source area of the read data (for instance, an area in the LUthe clean (S) is an attribute that means a sub area that has stored the clean data. Moreover, the clean data that has been stored into the sub area x the clean (S) can be data that is not included in the DRAM x. In this case, a probability of that a cache hit is decided in a cache hit judgment that is executed in the case in which the MP receives a read command is increased for instance. This is because the read target clean data is included in the SSD x even in the case in which the read target clean data is not included in the DRAM x to correspond to the claimed limitation]. 
Yu and Moritoki are analogous art because they are from the same field of endeavor of memory and storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Moritoki before him or her, to modify the apparatus of Yu to include the cache management of Moritoki because it will enhance data write performance.
The motivation for doing so would be to [prevent the backup data from being lost even in the case in which a failure occurs in the nonvolatile memory after the backup is completed and to suppress a capacity of the secondary power source that supplies an electrical power to a volatile memory as substitute for a primary power source (Paragraph 0008 by Moritoki)].
Therefore, it would have been obvious to combine Yu and Moritoki to obtain the invention as specified in the instant claim.
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yu in view of Moritoki, as applied to claim 9 above, and further in view of Roseband et al. (US 8,397,013) (hereinafter ‘Roseband’).
As per dependent claim 10, Yu teaches the method of claim 9.
Yu does not appear to explicitly disclose wherein data is stored on the DRAM in 32k packets.
However, Roseband discloses wherein data is stored on the DRAM in 32k packets [(Column 10, lines 36-49 and Column 11, lines 1-7  ; FIGs 1 and 7) where the present invention of Roseband teaches that the OS page table may map the HybridDIMM pages in groups of 8. Thus entries in the OS page table correspond to HybrdDIMM pages (or frames) 0-7, 8-15, 16-23 etc. Each entry in the OS page table points to a 32 kilobyte page (or frame), that is either in SRAM or in flash on the HybridDIMM. The mapping to the HybridDIMM space is then performed through a 32 GB aperture (a typical limit for current memory controllers that may only address 32 GB per DIMM). In this case a 128-megabyte SRAM on the HybridDIMM contains 4096 pages that are each 32 kilobyte in size to correspond to the claimed limitation]. 
Yu/Moritoki and Roseband are analogous art because they are from the same field of endeavor of memory and storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yu/Moritoki and Roseband before him or her, to modify the apparatus of Yu to include the HybridDIMM management of Roseband because it will enhance data write performance.
The motivation for doing so would be to [access, address and handle the slow flash memory and help make it appear to the outside world as fast memory operating on a fast memory bus (Column 7, lines 63-65 by Roseband)].
Therefore, it would have been obvious to combine Yu/Moritoki and Roseband to obtain the invention as specified in the instant claim.
Claims 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu, as applied to claims 8 above, and further in view of Calvert et al. (US PGPUB 2012/0239852) (hereinafter ‘Calvert’).
As per dependent claim 11, Yu teaches the method of claim 8.
Yu does not appear to explicitly disclose wherein: the command is a write command; and the method further comprises: when the logical block address maps to a location on the DRAM, storing data associated with the command word in DRAM; and when the logical block address does not map to a location on the DRAM: generating a mapping between the logical block address of the command and a new unused location on the DRAM; and storing the data associated with the command on the DRAM in the new unused location; and reporting to the computing device that the write command is complete.
However, Calvert discloses wherein: the command is a write command; and the method further comprises: when the logical block address maps to a location on the DRAM, storing data associated with the command word in DRAM [(Paragraphs 0061- 0065; FIGs 1, 5 and 6) where the present invention of Calvert teaches that FIG. 6 shows an example of an address table 605 according to an aspect of the disclosure. Each of the entries 610-1 to 610-n in the address table 605 corresponds to a flash LBA and may be arranged in order of the flash LBAs so that flash LBA 0 corresponds to the first entry, flash LBA 1 to the second entry, and so on. The entry 610-1 to 610-n for each flash LBA 615 may include a channel number 620, a cache indicator 625 indicating whether the corresponding data segment is in the data cache, and depending on whether the data segment is in the data cache, a physical address of the data in the flash array 22 or a cache block number 630. If the cache indicator 625 indicates that the data segment for a flash LBA 615 is not in the data cache, then the entry includes the physical address 630 of the data segment in the flash array 22. In this case, the controller 20 uses the physical address 630 to locate the data segment in the flash array 22. The physical address 630 can be in a hardware format so that the physical address can be passed directly to the hardware side of the flash storage device 10 to retrieve the data segment from the flash array 22. If the cache indicator 625 indicates that the data for a flash LBA 615 is in the data cache, then the entry for the flash LBA 615 includes a cache block number 630. The cache block number 630 points to the cache block corresponding to the flash LBA. This allows the controller 20 to retrieve the cache structure of the corresponding cache block. The cache structure in turn provides the controller 20 with the physical address where the data is located in the DRAM 30 and the NAND device information if required plus other useful information (e.g., the time that the corresponding data segment was written into the data cache). The NAND device information may include a physical address of the corresponding data segment in the flash array 22 to correspond to the claimed limitation]; and when the logical block address does not map to a location on the DRAM: generating a mapping between the logical block address of the command and a new unused location on the DRAM; and storing the data associated with the command on the DRAM in the new unused location [(Paragraphs 0046-0048, 0065; FIGs 1 and 4) where the present invention of Calvert teaches that the controller 20 updates the address table 605 when data sectors corresponding to a data segment are received from the host system 80 in a host write command or read from the flash array 22 in response to a host read command. The controller 20 allocates a cache block from the top of the linked list for the corresponding data segment. The controller 20 then creates an entry in the address table 605 for the data segment including the flash LBA 615 of the data segment and a cache block number 630 of the cache block allocated to the data segment. The controller 20 also sets the cache indicator 625 to indicate that the data segment is located in the data cache. If the data segment is eventually written to the flash array 22, then the controller 20 may include the physically address of the data segment in the flash array 22 in the corresponding cache block. When the data segment is removed from the data cache, then the controller 20 may update the entry for the data segment accordingly. The controller 20 may set the cache indicator 625 to indicate that the data segment is not stored in the data cache and include the physical address of the data segment in the flash array 22. The controller 20 may retrieve the physical address from the cache structure in the cache block to correspond to the claimed limitation]. 
Yu and Calvert are analogous art because they are from the same field of endeavor of memory and storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Calvert before him or her, to modify the apparatus of Yu to include the DRAM of Calvert because it will enhance data write performance.
The motivation for doing so would be to provide [improved memory controllers and memory management methods to improve the write performance of flash storage devices (Paragraph 0007 by Calvert)].
Therefore, it would have been obvious to combine Yu and Calvert to obtain the invention as specified in the instant claim.
Yu teaches reporting to the computing device that the write command is complete [(Column 9, lines 21-30; FIGs 1 and 3) where the present invention of Yu teaches that the data write from host 100 will write into data in buffer 152 first, then after processing by the controller such as compression, it will write to data write cache 154, then write to flash memory 30. In the case of a large quantity of data continuously writing from host 100, writes to flash memory 30 will be the bottleneck. The data will be continuous writes into data write cache 154 until it is full, then the flow from data in buffer 152 to data write cache 154 will be stopped. If data in buffer 152 is also full, then the host will be notified to stop the traffic to correspond to the claimed limitation].
As per dependent claim 12, Calvert discloses holding data associated with the command in DRAM [(Paragraphs 0046-0048, 0050 and 0060-0065; FIGs 1 and 4) where the present invention of Calvert teaches that the data received by the flash storage device 10 is stored in the DRAM 30 and regardless of whether the data is received sequentially or randomly, the data is written from the DRAM 30 to the flash array 22 in a sequential manner on a per channel basis, as discussed further below]; determining when the DRAM has a threshold amount of full blocks; and when the DRAM has the threshold amount of full blocks, transferring the full blocks to the flash memory, wherein the full blocks are transferred to the flash memory independent of any received command [(Paragraphs 0046-0048, 0050 and 0060-0065; FIGs 1 and 4) where the present invention of Calvert teaches that all read and write data is transmitted between the host system 80 and the flash array 22 via the data cache in the DRAM 30. When the host system 80 writes data, the data is written into the data cache. When the data cache receives enough data to fill a complete data block, the data is read from the data cache and written to the flash array 22. When the host system 80 reads data, the data is read from the flash array 22, written into the data cache and then read from the data cache and transmitted to the host system 80 over the host interface. A central processing unit (CPU) of the host system 80 does not have to copy the data to/from the data cache or receive the data and that data is buffered in a portion of the DRAM 30 referred to as a data cache. The data cache may occupy all remaining DRAM 30 after everything else has been allocated in the DRAM 30, for example, the address table and the linked lists discussed below. Therefore, the size of the data cache varies depending on the device size and configuration. In one aspect, the flash storage device 10 does not start up unless there is a minimum amount of memory (e.g., at least 16 MB of DRAM) available for the data cache. The data cache may be split up into a plurality (e.g., thousands) of small cache blocks which are each the size of one data segment (e.g., 4K bytes) and when the number of data segments 310 for a channel in the data cache reaches enough to fill a data block (e.g., 32 data segments), the controller 20 writes the data segments 310 from the data cache to the corresponding flash memory 25-1 to 25-N via the corresponding channel regardless of any received command. The controller 20 may write the data segments 310 for a channel to the corresponding flash memory 25-1 to 25-N by queuing write commands for the data segments 310 in the register (e.g., FIFO register) of the corresponding flash memory interface 28-1 to 28-N (e.g., one write command for each data segment 310). The flash memory interface 28-1 to 28-N may then send the queued write commands to the corresponding flash memory 25-1 to 25-N via the corresponding channel. For example, the flash memory interface 28-1 to 28-N may sequentially send the queued write commands to the corresponding flash memory 25-1 to 25-N via the corresponding channel. Each time a write command is sent to the corresponding flash memory 25-1 to 25-N, the flash memory interface 28-1 to 28-N may transfer the data segment for the write command from the data cache to the corresponding flash memory 25-1 to 25-N via the corresponding channel. In this example, the flash memory interface 28-1 to 28-N may send one write command to the corresponding flash memory 25-1 and 25-N and wait until it receives an indication from the flash memory 25-1 to 25-N that the data segment has been successfully written before sending the next write command in the register to the channel to correspond to the claimed limitation].
As per dependent claim 13, Calvert discloses wherein transferring the full blocks to the flash memory comprises: dividing the data in the full blocks into various portions; buffering the various portions in different flash interface controllers [(Paragraphs 0046-0048, 0050 and 0060-0065; FIGs 1 and 4) where the present invention of Calvert teaches that all read and write data is transmitted between the host system 80 and the flash array 22 via the data cache in the DRAM 30. When the host system 80 writes data, the data is written into the data cache. When the data cache receives enough data to fill a complete data block, the data is read from the data cache and written to the flash array 22. When the host system 80 reads data, the data is read from the flash array 22, written into the data cache and then read from the data cache and transmitted to the host system 80 over the host interface. A central processing unit (CPU) of the host system 80 does not have to copy the data to/from the data cache or receive the data and that data is buffered in a portion of the DRAM 30 referred to as a data cache. The data cache may occupy all remaining DRAM 30 after everything else has been allocated in the DRAM 30, for example, the address table and the linked lists discussed below. Therefore, the size of the data cache varies depending on the device size and configuration. In one aspect, the flash storage device 10 does not start up unless there is a minimum amount of memory (e.g., at least 16 MB of DRAM) available for the data cache. The data cache may be split up into a plurality (e.g., thousands) of small cache blocks which are each the size of one data segment (e.g., 4K bytes) and when the number of data segments 310 for a channel in the data cache reaches enough to fill a data block (e.g., 32 data segments), the controller 20 writes the data segments 310 from the data cache to the corresponding flash memory 25-1 to 25-N via the corresponding channel, The controller 20 may write the data segments 310 for a channel to the corresponding flash memory 25-1 to 25-N by queuing write commands for the data segments 310 in the register (e.g., FIFO register) of the corresponding flash memory interface 28-1 to 28-N (e.g., one write command for each data segment 310) to correspond to the claimed limitation]; and for each flash interface controller: sequentially initiating writes to each corresponding flash die via a flash controller coupled to a flash die [(Paragraphs 0046-0048, 0050 and 0060-0065; FIGs 1 and 4) where the present invention of Calvert teaches that the flash memory interface 28-1 to 28-N may then send the queued write commands to the corresponding flash memory 25-1 to 25-N via the corresponding channel. For example, the flash memory interface 28-1 to 28-N may sequentially send the queued write commands to the corresponding flash memory 25-1 to 25-N via the corresponding channel. Each time a write command is sent to the corresponding flash memory 25-1 to 25-N, the flash memory interface 28-1 to 28-N may transfer the data segment for the write command from the data cache to the corresponding flash memory 25-1 to 25-N via the corresponding channel. In this example, the flash memory interface 28-1 to 28-N may send one write command to the corresponding flash memory 25-1 and 25-N and wait until it receives an indication from the flash memory 25-1 to 25-N that the data segment has been successfully written before sending the next write command in the register to the channel to correspond to the claimed limitation].
As per dependent claim 14, Calvert discloses wherein: after a write has been initialized on a first flash die, initiating a write on a second flash die before the write to the first flash die is complete [(Paragraphs 0046-0048, 0050 and 0060-0065; FIGs 1 and 4) where the present invention of Calvert teaches that the flash memory interface 28-1 to 28-N may then send the queued write commands to the corresponding flash memory 25-1 to 25-N via the corresponding channel. For example, the flash memory interface 28-1 to 28-N may sequentially send the queued write commands to the corresponding flash memory 25-1 to 25-N via the corresponding channel. Each time a write command is sent to the corresponding flash memory 25-1 to 25-N, the flash memory interface 28-1 to 28-N may transfer the data segment for the write command from the data cache to the corresponding flash memory 25-1 to 25-N via the corresponding channel. In this example, the flash memory interface 28-1 to 28-N may send one write command to the corresponding flash memory 25-1 and 25-N and wait until it receives an indication from the flash memory 25-1 to 25-N that the data segment has been successfully written before sending the next write command in the register to the channel to correspond to the claimed limitation]; and when data remains in the buffer and the write on the first flash die has terminated, initiating another sequential write on the first flash die [(Paragraphs 0046-0048, 0050-0051 and 0060-0065; FIGs 1 and 4) where the present invention of Calvert teaches that the flash memory interfaces 28-1 to 28-N may send write commands to their respective flash memories 25-1 to 25-N substantially in parallel via the respective channels. In addition, during the time a flash memory interface 28-1 to 28-N waits for the corresponding flash memory 25-1 to 25-N to complete a write command after transferring data for the write command from the data cache to the corresponding flash memory 25-1 to 250-N, other flash memory interfaces 28-1 to 28-N may transfer data for other write commands from the data cache to corresponding flash memories 25-1 to 25-N. The parallel write operations among the plurality of flash memories 25-1 to 25-N results in faster write times and maximizes the write performance of the flash array 22 to correspond to the claimed limitation].
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yu in view of Calvert, as applied to claims 14 above, and further in view of Ma et al. (US PGPUB 2008/0320214) (hereinafter ‘Ma’).
As per dependent claim 15, Yu teaches the method of claim 14.
Yu does not appear to explicitly disclose wherein writes to each flash die are at three or four page increments.
However, Ma discloses wherein writes to each flash die are at three or four page increments [(Paragraphs 0155 and 0161; FIGs 21 and 22) where the present invention of Ma teaches FIG. 21 highlights data striping that has a stripe size that is closely coupled to the single-chip flash-memory devices. Single-chip flash-memory devices 73 of FIG. 3 and other figures may have two flash-memory die per package, and each flash memory die has two planes. Having two die per package, and two planes per die increases flash access speed by utilizing two-plane commands of flash memory. The stripe size may be set to four pages when each plane can store one page of data. Thus one stripe is written to each channel, and each channel has one single-chip flash-memory devices 73 with two die that act as flash memory blocks 68, and where Thus four planes in single-chip flash-memory device 166 may write four pages to flash at a time. Pipeline register 169 in NVM controller 76 temporarily stores data during transfers. When smart storage switch 30 sends page-aligned data to the assigned single-chip flash-memory device 73, the data is stored in pipeline register 169 in NVM controller 76. Then NVM controller 76 alternately sends the data to the addressed flash memory page register in one of the two flash memory die. After this transfer is done, smart storage switch 30 can send more data to correspond to the claimed limitation]. 
Yu and Ma are analogous art because they are from the same field of endeavor of memory and storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Ma before him or her, to modify the apparatus of Yu to include the flash memory device of Ma because it will enhance data write performance.
The motivation for doing so would be to [allow parallel access, improving performance, allowing for improved data throughput (Paragraphs 0013 and 0062 by Ma)].
Therefore, it would have been obvious to combine Yu and Ma to obtain the invention as specified in the instant claim.
Claims 16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu in view of Huang et al. (US PGPUB 2013/0086311) (hereinafter ‘Huang’), in view of Kim et al. (US PGPUB 2013/0290605) (hereinafter ‘Kim’).
As per independent claim 16, Yu discloses a solid state drive (SSD) comprising: dynamic random access memory (DRAM); flash memory comprising: multiple flash die; at least one flash interface controller to buffer data to be written to a subset of the multiple flash die from the DRAM; and a flash controller per flash interface controller and paired with a flash die to manage data access into and out of the flash die, a peripheral component interconnect express (PCle) bus coupling the SSD to a computing device [(Column 5, lines 35-67 and Column 6, lines 1-54; FIGs.1 and 3) wherein Yu teaches FIG. 1 is a block diagram of a super-endurance flash drive using low-endurance flash memory. Host 100 and Backup power 41 provides power to host 100 when the main power source fails, enabling host 100 to send critical data from DRAM 10 to Solid-State Drive (SSD) 102 or to a hard disk when power fails. If SSS DRAM 20 of flash memory device 102 is large enough, a portion of it can be partitioned as a drive which can be directly accessed by SEED 11. Second, SEED 11 can use the host CPU to perform tasks such as compression/decompression, and encryption/decryption. SSD 102 has host interface 16, which communicates with host 100 using a bus such as a PCIe, SATA, or Universal-Serial-Bus (USB), Thunderbolt, eMMC, iSSD, etc. Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Other kinds of data, such as paging files from host 100 are cached in SSS DRAM buffer 20, but when no additional space is available in SSS DRAM buffer 20, older paging files are cast out to flash memory 30 at an application of the server system. Likewise the flash file system for SSD 102 is cached in SSS DRAM buffer 20 but maintained in flash memory 30 to correspond to the claimed limitation]; data is stripe written into the flash die [(Column 9, lines 33-50) where the multiple writes with the same LBA will overwrite the data in data write cache 154 and write to flash memory 30 in a stripe-ready unit to correspond to the claimed limitation]; and a solid state drive (SSD) controller comprising: a non-volatile memory controller to receive commands to access the SSD [(Column 5, lines 35-67 and Column 6, lines 1-54; FIGs.1 and 3) wherein Yu teaches FIG. 1 is a block diagram of a super-endurance flash drive using low-endurance flash memory. Host 100 and Backup power 41 provides power to host 100 when the main power source fails, enabling host 100 to send critical data from DRAM 10 to Solid-State Drive (SSD) 102 or to a hard disk when power fails. If SSS DRAM 20 of flash memory device 102 is large enough, a portion of it can be partitioned as a drive which can be directly accessed by SEED 11. Second, SEED 11 can use the host CPU to perform tasks such as compression/decompression, and encryption/decryption. SSD 102 has host interface 16, which communicates with host 100 using a bus such as a PCIe, SATA, or Universal-Serial-Bus (USB), Thunderbolt, eMMC, iSSD, etc. Host data from host interface 16 is sent to Smart Storage Switch (SSS) controller 40. SSS controller 40 performs a variety of functions to reduce the wear of flash memory 30, such as by storing temporary files from host 10 in SSS DRAM buffer 20 and not in flash memory 30. Other kinds of data, such as paging files from host 100 are cached in SSS DRAM buffer 20, but when no additional space is available in SSS DRAM buffer 20, older paging files are cast out to flash memory 30 at an application of the server system. Likewise the flash file system for SSD 102 is cached in SSS DRAM buffer 20 but maintained in flash memory 30 to correspond to the claimed limitation]; a command block to receive and store the commands, wherein a command includes a logical block address and a command word [(Column 6, lines 24-32, Column 8, lines 14-24, Column 7, linesColumn 8, lines 1-13, Colum 11, 37-50 and Column 12, lines 25-43; FIGs.1, 2A-C and 5) wherein Yu teaches  Data split manager 109 looks up the LBA of each host request and determines which host requests are to data in temporary file directories. Host requests to data in a paging area of memory may also be included with temporary files 112. Other host requests to non-temporary directories are split off as non-temp files 110. Non-temp files 110 are processed by page grouping processor 22 which groups pages from different host requests into flash blocks. This non-temp file data is stored in data write cache 111, in a non-temp-file area of DRAM. When data write cache 111 is nearly full, blocks of data are castout and written to flash memory 30. Temporary files 112 from different host requests are merged into pages by sector grouping processor 18. The size of the data chunks may be a page, a sector, or a partial sector, or various combinations. This smaller granularity is especially useful for temporary files as it allows for greater packing efficiency, especially with smaller files. These temporary files are stored in temporary file zone 113 in DRAM. These temporary files are not backed up to flash memory 30. When temporary file zone 113 is nearly full, the size of the zone is enlarged, or older temporary files may be deleted or over-written. Thus writes to flash memory 30 are avoided for temporary files, and when the dirty data in SSS DRAM buffer 20 is to be copied to flash memory 30, pages 0-9 from physical block BLK2 are copied to pages 0-9 of physical block BLK55. Likewise, dirty pages 10-99 with new host data are copied from SSS DRAM buffer 20 to pages 10-99 in physical block BLK55 in flash memory 30. Pages 100-127 from physical block BLK2 are copied to pages 100-127 of physical block BLK55. This logical block's storage in SSS DRAM buffer 20 may now be used for a different logical block since the old block's data is now stored in physical block BLK55 for all pages 0-127. The mapping table entry for this logical block is changed to point to physical block BLK55 rather than to BLK2. All of old physical block BLK2 can then be garbage collected and queued up for erasure, bad block detection, and re-use. This reduces flash wear to correspond to the claimed limitation]; a memory manager to manage data transfer into and out of the DRAM based on a mapping between the logical block address of the  command and a pointer to a location in the DRAM [(Column 11, lines 28-67, Column 7, lines 53-67 and Column 8, lines 1-13; FIGs.1 and 3) wherein Yu teaches FIGS. 4A-B show a partial block being over-written. In FIG. 4A, the host had previously written all pages 0-127 in a block. All 128 pages were first stored in SSS DRAM buffer 20, and later copied to physical block BLK2 flash memory 30. Later, the host overwrites pages 10-99, but does not write pages 0-9 and 100-127. The new host data for pages 10-99 over-write the old page data in SSS DRAM buffer 20. These pages are marked as dirty since pages 10-99 in flash memory 30 are stale data. When the dirty data in SSS DRAM buffer 20 is to be copied to flash memory 30, pages 0-9 from physical block BLK2 are copied to pages 0-9 of physical block BLK55. Likewise, dirty pages 10-99 with new host data are copied from SSS DRAM buffer 20 to pages 10-99 in physical block BLK55 in flash memory 30. Pages 100-127 from physical block BLK2 are copied to pages 100-127 of physical block BLK55. This logical block's storage in SSS DRAM buffer 20 may now be used for a different logical block since the old block's data is now stored in physical block BLK55 for all pages 0-127. The mapping table entry for this logical block is changed to point to physical block BLK55 rather than to BLK2. All of old physical block BLK2 can then be garbage collected and queued up for erasure, bad block detection, and re-use to correspond to the claimed limitation]; a logical flash controller to manage data transfer between the SSD and the computing device; wherein less than all writes to the SSD are written to the flash memory [(Column 5, lines 35-67, Column 7, lines 53-67 and Column 8, lines 1-13; FIGs.1 and 3) wherein Yu teaches FIG. 2A-C highlight separate management of temporary files to avoid flash writes of temporary files. In FIG. 2A, host data is split into temporary files that are not backed up to flash. Host data and commands are written into data input buffer 108 in DRAM. Data split manager 109 looks up the LBA of each host request and determines which host requests are to data in temporary file directories. Host requests to data in a paging area of memory may also be included with temporary files 112. Other host requests to non-temporary directories are split off as non-temp files 110. Non-temp files 110 are processed by page grouping processor 22 which groups pages from different host requests into flash blocks. This non-temp file data is stored in data write cache 111, in a non-temp-file area of DRAM. When data write cache 111 is nearly full, blocks of data are castout and written to flash memory 30. Further, Temporary files 112 from different host requests are merged into pages by sector grouping processor 18. The size of the data chunks may be a page, a sector, or a partial sector, or various combinations. This smaller granularity is especially useful for temporary files as it allows for greater packing efficiency, especially with smaller files. These temporary files are stored in temporary file zone 113 in DRAM. These temporary files are not backed up to flash memory 30. When temporary file zone 113 is nearly full, the size of the zone is enlarged, or older temporary files may be deleted or over-written. Thus writes to flash memory 30 are avoided for temporary files. This reduces flash wear to correspond to the claimed limitation]; reads and writes to DRAM are checked to determine if the data is in DRAM or has been transferred to the flash memory, the DRAM reports data stored thereon is stored in the flash memory [(Column 9, lines 21-42; FIGs 1 and 3) where the present invention of Yu teaches that the data write from host 100 will write into data in buffer 152 first, then after processing by the controller such as compression, it will write to data write cache 154, then write to flash memory 30. In the case of a large quantity of data continuously writing from host 100, writes to flash memory 30 will be the bottleneck. The data will be continuous writes into data write cache 154 until it is full, then the flow from data in buffer 152 to data write cache 154 will be stopped. If data in buffer 152 is also full, then the host will be notified to stop the traffic to correspond to the claimed limitation].
Yu does not appear to explicitly disclose a solid state drive (SSD) controller comprising: a non-volatile memory express (NVMe) controller to receive commands to access the SSD.
However, Huang discloses a solid state drive (SSD) controller comprising: a non-volatile memory express (NVMe) controller to receive commands to access the SSD [(Paragraphs 0003, 0026-027, 0060; FIGs 1-3) where the present invention of Huang teaches that a block diagram of a logic view of the SSD system 100 is shown. The SSD system includes multiple SSD modules. Each SSD module has an AHCI/NVMe controller inside the BIU 110, shared system memory buffer 410, and dedicated NVM. Each SSD module appears to the system as a SATA or NVMe SSD. The SSD system supports virtualization and RAID features. Referring to FIG. 3, a block diagram of a system memory bus interface unit 110 is shown. The BIU 110 includes a DDR3/DDR4 device controller 120, and an AHCI/NVMe controller 130. The DDR3/DDR4 device controller 120 is used to buffer and interpret CMD/ADDR, and send it to the AHCI/NVMe controller 130 and data interconnect module 310. The DDR3/DDR4 device controller 120 also controls the data transfer to and from the AHCI/NVMe controller 130 and data interconnect module 310. The AHCI/NVMe controller 130 performs the functions as specified by the AHCI Specification or the NVMe Specification to correspond to the claimed limitation]. 
Yu and Huang are analogous art because they are from the same field of endeavor of memory and storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Huang before him or her, to modify the apparatus of Yu to include the NVMe controller of Huang because it will enhance data write performance.
The motivation for doing so would be to provide [allowing latency problems to be significantly reduced on the server where the application is run. The problem with PCIe SSDs is that they require space in the server and can cause potential cooling problems. They also consume not insignificant amounts of power; consume CPU cycles to gain maximum performance (Paragraph 0005 by Huang)].
Yu does not appear to explicitly disclose wherein the SSD controller is to translate the logical block address from the computing device into internal locations corresponding to either the DRAM or the flash memory.
However, Kim discloses wherein the SSD controller is to translate the logical block address from the computing device into internal locations corresponding to either the DRAM or the flash memory [(Paragraphs 0050; FIGs 1 and 9) where Kim teaches where direct memory access reaches DRAM 190 and DRAM buffer 200. Flash access is initiated by DRAM controller 186. DRAM controller 186 and flash controller 188 maintain one or more mappings (e.g., a memory to address mapping(s)). Virtualized memory access is translated to virtual addresses in DRAM 190 and flash memory 198. Flash memory 198 is accessed through memory controller 182, which also keeps a memory-level mapping to correspond to the claimed limitation]. 
Yu and Kim are analogous art because they are from the same field of endeavor of memory and storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Kim before him or her, to modify the apparatus of Yu to include the address translation of Kim because it will enhance data write performance.
The motivation for doing so would be to provide [provide a system having converged Dynamic Random Access Memory (DRAM) and flash memory and storage (Paragraph 0001 by Kim)].
Therefore, it would have been obvious to combine Yu, Huang and Kim to obtain the invention as specified in the instant claim.

As per dependent claim 18, Huang discloses wherein the NVMe controller receives multiple commands and stores the multiple commands in a command buffer of the command block [(Paragraphs 0026-0028 and 0053-0060; FIGs 1 and 4) where the present invention of Huang teaches that the NVMe is designed as an end point device interface, while AHCI is designed as an aggregation point that also serves to translate between the protocols of two different transports, PCI and SATA, which have been removed from this invention. NVMe can support up to 64K command submission completion queue pairs. It can also support multiple command submission queues where command completion status is placed on a command completion queue. AHCI however provides this functionality as a means of allowing a host adaptor (HBA) to serve as an effective fan-out connection point to up to 32 end devices. Each NVMe command queue supports 64K command entries, and each AHCI port supports 32 command queue depth. AHCI has a single interrupt to the host versus the support for an interrupt per completion queue of NVMe. The single interrupt of AHCI is adequate for the subsystem it is designed for. The multiple interrupt capability of NVMe allows for the platform to partition compute resources in a way that is most efficient for rapid command completion, i.e. dedicated cores, threads to correspond to the claimed limitation].
As per dependent claim 19, Yu discloses wherein the command block comprises a command buffer table to store commands that are active at a given time [(Column 6, lines 33-39 and Column 7, lines 1-12; FIGs 1 and 4) where Partial-page data is grouped together to be packed into flash pages by page grouping manager 22. Sector grouping manager 18 groups together partial sectors of data. Grouping partial pages and partial sectors together increases efficiency and reduces wear. Partial-page and partial-sector data may be packed together and buffered for a time in SSS DRAM buffer 20 before being copied to flash memory 30. Grouping partial data into a full page of data can save several writes to flash, Temp manager 44 identifies temporary files from host 100, such as by reading the file extension in the FDB for host data 35 being written. Temp data (which has a file extension of .tmp, .temp., etc.) is stored in SSS DRAM buffer 20 and prevented from being stored in flash memory 30. The temp data can be discarded depending on policy, such as based on time elapsed to correspond to the claimed limitation].
Claims 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yu in view of Huang, as applied to claims 16 above, and further in view of Calvert et al. (US PGPUB 2012/0239852) (hereinafter ‘Calvert’).
As per dependent claim 17, Huang /Yu teaches the SSD of claim 16.
Huang/Yu does not appear to explicitly disclose wherein the DRAM is the only memory accessible by the computing device.
However, Calvert discloses wherein the DRAM is the only memory accessible by the computing device [(Paragraphs 0046-0048, 0060; FIGs 1 and 4) where the present invention of Calvert teaches that all read and write data is transmitted between the host system 80 and the flash array 22 via the data cache in the DRAM 30. When the host system 80 writes data, the data is written into the data cache. When the data cache receives enough data to fill a complete data block, the data is read from the data cache and written to the flash array 22. When the host system 80 reads data, the data is read from the flash array 22, written into the data cache and then read from the data cache and transmitted to the host system 80 over the host interface. A central processing unit (CPU) of the host system 80 does not have to copy the data to/from the data cache or receive the data. The CPU may instruct hardware where to send the data or where to retrieve the data from and the hardware does the rest (e.g., via direct memory access (DMA)) to correspond to the claimed limitation]. 
Huang /Yu and Calvert are analogous art because they are from the same field of endeavor of memory and storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Huang /Yu and Morris before him or her, to modify the apparatus of Huang /Yu to include the DRAM of Calvert because it will enhance data write performance.
The motivation for doing so would be to provide [improved memory controllers and memory management methods to improve the write performance of flash storage devices (Paragraph 0007 by Calvert)].
Therefore, it would have been obvious to combine Huang /Yu and Calvert to obtain the invention as specified in the instant claim.
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yu in view of Huang, as applied to claims 16 above, and further in view of Peddle et al. (US PGPUB 2008/0177956) (hereinafter ‘Peddle’).
As per dependent claim 20, Yu teaches the SSD of claim 16.
Yu does not appear to explicitly disclose wherein pages of the flash die are identified as having errors and eliminated from a block while other pages in the block remain in use.
However, Peddle discloses wherein pages of the flash die are identified as having errors and eliminated from a block while other pages in the block remain in use [(Paragraphs 0036, 0041-0043 and 0056-0058; FIGs 1, 3 and 4) where the present invention of Peddle teaches that Step 400 may also include the determination of one or more probabilities of failures of pages (220) in a flash memory device (110) or sectors (230) within those pages (220). One or more pages (220) or sectors (230) may be considered inoperable when the pages (220) or sectors (230) are suspected of being inoperable, even though actual failure has not occurred. According to one embodiment, a probability of failure of one or more components of one or more flash memory devices (110) may be calculated to predict failures. When the probability of failure reaches a threshold, one or more pages (220) or sectors (230) at risk of failure may be considered inoperable to avoid the possibility of data loss. When a page (220) is found to be inoperable, one or more stored indications (340) may be updated to indicate the change in operability in step 500. A stored indication (340) including a table of operable pages, for example, may be updated by removing a reference to an inoperable page (220) from the table of operable pages (220). A stored indication (340) including a list of inoperable pages (220) may be updated by adding a reference to an inoperable page (220) to the list. Updating one or more stored indications (340) may additionally involve moving data from one page (220) to another, updating memory addresses to correspond with correct data, adjusting the storage capacity of one or more flash memory devices (110), and other operations. When one or more indications (340) are updated, internal operations and data transfers may be completed to hide failures and reconfigurations from systems accessing the flash memory devices (110) and ultimately from a human user of the flash memory devices (110). Consequently, a failure will not disturb the overall experience of a user and will not require extensive compensation by outside systems. According to one embodiment, this may be accomplished with spare blocks (210), pages (220), and/or sectors (230) that may be reserved during an initialization, testing, or other phase. As failures occur, data and addresses for failing blocks (210), pages (220), and/or sectors (230) may be replaced by spare blocks (210), pages (220), and/or sectors (230). One or more indications (340) may then be updated to reflect the new logical memory addresses and physical memory addresses for the data to correspond to the claimed limitation]. 
Yu and Peddle are analogous art because they are from the same field of endeavor of memory and storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Peddle before him or her, to modify the apparatus of Yu to include the failure management of Peddle because it will enhance data write performance.
The motivation for doing so would be such that [a failure will not disturb the overall experience of a user and will not require extensive compensation by outside systems. According to one embodiment, this may be accomplished with spare blocks (210), pages (220), and/or sectors (230) that may be reserved during an initialization, testing, or other phase (Paragraph 0058 by Peddle)].
Therefore, it would have been obvious to combine Yu and Peddle to obtain the invention as specified in the instant claim.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/           Primary Examiner, Art Unit 2135